Citation Nr: 1606518	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from October 1991 to March 1992, and on active duty from March 2003 to July 2004.  The Veteran had service in Iraq from June 2003 to June 2004.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a TBI or residuals thereof.  He asserts that the TBI occurred during a July 2003 incident in which he was in close proximity to an improvised explosive device (IED) explosion.  See, e.g. April 2011 TBI Treatment Plan Note.  

Preliminarily, the Board notes that in conjunction with his VA Form 9, the Veteran submitted a copy of a compact disc (CD) containing a video from the Discovery Channel that reportedly showed the July 2003 IED explosion.  On his Form 9, the Veteran stated that the video showed him and his squad after the blast.  The CD and its contents have not been associated with the claims file.  Accordingly, on remand the AOJ should associate the CD and its contents with the claims file.

The Veteran was afforded a VA QTC examination in July 2011, which he asserts was inadequate.  In his February 2013 Notice of Disagreement, the Veteran stated that the examiner was unable to render a proper medical opinion because she was not able to provide the proper examinations necessary to diagnose TBI.  On his June 2014 VA Form 9, the Veteran elaborated on his assertion, explaining that the examiner stated "she did not have the correct items that VA required to complete the examination, things [he] needed to touch and to smell, so she improvised with other items that she quickly found in her office."

The examination report reveals that after evaluating the Veteran, the examiner concluded that the Veteran displayed no pathology to support a diagnosis of TBI.  However, the examiner diagnosed the Veteran with migraine headaches.  She explained that although the Veteran was involved in an IED explosion, the records did not mention a head injury from that explosion or neurological or cognitive sequelae.  The examiner concluded that the Veteran's diagnoses of posttraumatic stress disorder (PTSD), depression, and obstructive sleep apnea were the more likely cause of his cognitive and emotional symptoms.

This examination report is problematic for several reasons.  First, the examiner diagnosed the Veteran with migraine headaches but failed to opine whether the Veteran's condition was related to service.  If the migraine headaches were contemplated by the term "cognitive symptoms," the examiner should have stated that.  Second, the examiner relied in an inaccurate factual premise in concluding that the Veteran's service records contained no evidence of neurological or cognitive sequelae.  A May 2004 Post-Deployment Health Assessment shows the Veteran reported experiencing inter alia headaches; dimming of vision, like the lights were going out; weakness; numbing or tingling in the hands or feet; dizziness, fainting, light headedness; ringing in the ears; and difficulty remembering.  These reported symptoms suggest the Veteran may have had neurological or cognitive symptoms following the in-service incident; however, the examiner did not address them.  Lastly, the examiner did not address relevant medical evidence in determining the Veteran's symptoms did not warrant a diagnosis of TBI, including an April 2011 letter from PA-C M. H, which noted the Veteran had headache and memory difficulties which were residuals from his minor 2003 concussion, and were more likely than not the result of his service in Iraq.

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the Veteran's assertions regarding the adequacy of the examination and the inconsistencies discussed above, the Board concludes that the July 2011 examination and opinion is inadequate for rating purposes, and that a remand is necessary for a new examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran, request copies of any outstanding treatment records from any private treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's claimed TBI and residuals thereof should be obtained.  All records received should be associated with the claims file.

3.  Obtain the CD submitted by the Veteran in June 2014 and associate it and its contents with the claims file.  If it is not possible to upload video to the VBMS file, then catalog the title and contents of the video for the record, to include providing any online availability for viewing. 

4.  After the above development has been completed, to the extent possible, schedule the Veteran for a VA TBI examination by a neurologist.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for a review in connection with the examination.  Any indicated studies or diagnostic tests should be performed.  The examiner is requested to review the claims file and offer an opinion as the following questions:

(a)  Whether the Veteran has a current diagnosis of TBI or residuals thereof from service, to include the July 2003 IED explosion.

(b).  Whether the Veteran's currently reported symptoms are at least as likely as not (a probability of 50 percent or higher) manifestations of an in-service TBI.

(c) If the sole diagnosis is migraines, then provide an opinion as to whether it is at least as likely as not that the current migraines are related to service. 

The examiner's attention is directed to the Veteran's service treatment records, including the May 2004 Post Deployment Health Assessment, noting symptoms of headaches; dimming of vision, like the lights were going out; weakness; numbing or tingling in the hands or feet; dizziness, fainting, light headedness; ringing in the ears; and difficulty remembering; post-service VA medical records documenting his reports of headaches, mild cognitive impairment, and other symptoms; the April 2011 letter from M. H., PA-C stating the Veteran had residuals (headaches and possible memory problems) from the minor 2003 concussion; and lay statements documenting the Veteran's reports of the same.  The examiner must reconcile his or her findings with other diagnoses of record.

The examiner must include a discussion of the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


